UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant’s telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 99.6%(a) COMMON STOCKS - 98.8%(a) Aerospace & Defense - 2.1% B/E Aerospace, Inc.* $ The Boeing Company Curtiss-Wright Corporation Esterline Technologies Corporation* GenCorp, Inc.* General Dynamics Corporation Hexcel Corporation* Honeywell International, Inc. Huntington Ingalls Industries, Inc. Northrop Grumman Corporation Precision Castparts Corporation Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc.* Teledyne Technologies, Inc.* Textron, Inc. TransDigm Group, Inc. Triumph Group, Inc. United Technologies Corporation Air Freight & Logistics - 0.5% C.H. Robinson Worldwide, Inc. FedEx Corporation Hub Group, Inc., Class A* United Parcel Service, Inc., Class B Airlines - 3.4% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc.* Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Ryanair Holdings plc - SP-ADR* SkyWest, Inc. Southwest Airlines Company Spirit Airlines, Inc.* United Continental Holdings, Inc.* Auto Components - 1.2% Autoliv, Inc. BorgWarner, Inc. Delphi Automotive plc Gentherm, Inc.* The Goodyear Tire & Rubber Company Johnson Controls, Inc. Magna International, Inc. Tenneco, Inc.* Tower International, Inc.* TRW Automotive Holdings Corporation* Automobiles - 0.8% General Motors Company Harley-Davidson, Inc. Tata Motors, Ltd. - SP-ADR Tesla Motors, Inc.* TOYOTA MOTOR CORPORATION - SP-ADR Banks - 1.0% Banco Santander S.A. - SP-ADR Bank of America Corporation Bank of Hawaii Corporation Bank of the Ozarks, Inc. Comerica, Inc. East West Bancorp, Inc. Fifth Third Bancorp FirstMerit Corporation Huntington Bancshares, Inc. JPMorgan Chase & Company KeyCorp PNC Financial Services Group, Inc. Regions Financial Corporation SunTrust Banks, Inc. SVB Financial Group* Synovus Financial Corporation The Toronto-Dominion Bank Wells Fargo & Company Beverages - 1.2% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc., Class A* Coca-Cola Enterprises, Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc., Class A* Diageo plc - SP-ADR Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company, Class B Monster Beverage Corporation* PepsiCo, Inc. Biotechnology - 4.4% ACADIA Pharmaceuticals, Inc.* Aegerion Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc* Amgen, Inc. ARIAD Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Cepheid, Inc.* Clovis Oncology, Inc.* Geron Corporation* Gilead Sciences, Inc.* Grifols S.A. - ADR Halozyme Therapeutics, Inc.* Incyte Corporation* Intercept Pharmaceuticals, Inc.* InterMune, Inc.* Ironwood Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* MannKind Corporation* Medivation, Inc.* Myriad Genetics, Inc.* NPS Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* StemCells, Inc.* Vertex Pharmaceuticals, Inc.* Building Products - 0.4% A.O. Smith Corporation Fortune Brands Home & Security, Inc. Lennox International, Inc. Masco Corporation USG Corporation* Capital Markets - 4.5% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation E*TRADE Financial Corporation* Eaton Vance Corporation Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Financial Engines, Inc. Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco, Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* Raymond James Financial, Inc. SEI Investments Company State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation Virtus Investment Partners, Inc.* Waddell & Reed Financial, Inc., Class A Chemicals - 3.8% Agrium, Inc. Air Products & Chemicals, Inc. Airgas, Inc. Cabot Corporation Celanese Corporation Chemtura Corporation* The Dow Chemical Company E.I. du Pont de Nemours & Company Eastman Chemical Company Ecolab, Inc. FMC Corporation Huntsman Corporation International Flavors & Fragrances, Inc. LyondellBasell Industries N.V., Class A Methanex Corporation Monsanto Company NewMarket Corporation PolyOne Corporation PPG Industries, Inc. RPM International, Inc. The Scotts Miracle-Gro Company, Class A The Sherwin-Williams Company Sigma-Aldrich Corporation The Valspar Corporation Westlake Chemical Corporation W.R. Grace & Company* Commercial Services & Supplies - 0.8% Cintas Corporation Deluxe Corporation Herman Miller, Inc. Iron Mountain, Inc. KAR Auction Services, Inc. Mobile Mini, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Company Stericycle, Inc.* Tyco International, Ltd. Waste Connections, Inc. Communications Equipment - 1.7% ARRIS Group, Inc.* Brocade Communications Systems, Inc. Cisco Systems, Inc. Comtech Telecommunications Corporation F5 Networks, Inc.* Finisar Corporation* Harris Corporation Infinera Corporation* InterDigital, Inc. Ituran Location and Control, Ltd. JDS Uniphase Corporation* Juniper Networks, Inc.* Palo Alto Networks, Inc.* Plantronics, Inc. QUALCOMM, Inc. RADWARE, Ltd.* Riverbed Technology, Inc.* Sonus Networks, Inc.* Ubiquiti Networks, Inc.* Construction & Engineering - 0.2% Argan, Inc. Chicago Bridge & Iron Company N.V. - NYS Fluor Corporation Foster Wheeler AG Jacobs Engineering Group, Inc.* Construction Materials - 0.3% Martin Marietta Materials, Inc. Texas Industries, Inc.* Consumer Finance - 0.9% American Express Company Capital One Financial Corporation Discover Financial Services Consumer Services - Diversified - 0.1% H&R Block, Inc. Sotheby's Containers & Packaging - 0.4% Ball Corporation MeadWestvaco Corporation Sealed Air Corporation Sonoco Products Company Electric Utilities - 0.0% American Electric Power Company, Inc. Electrical Equipment - 0.9% Eaton Corporation plc Emerson Electric Company Hubbell, Inc., Class B Regal-Beloit Corporation Rockwell Automation, Inc. Sensata Technologies Holding N.V.* Solarcity Corporation* Electronic Equipment, Instruments & Components - 1.3% Amphenol Corporation Arrow Electronics, Inc.* Avnet, Inc. CDW Corporation of Delaware Checkpoint Systems, Inc.* Cognex Corporation* Corning, Inc. Fabrinet* Flextronics International, Ltd.* FLIR Systems, Inc. InvenSense, Inc.* LG Display Company, Ltd. - ADR* Measurement Specialties, Inc.* Methode Electronics, Inc. Rogers Corporation* Sanmina Corporation* TE Connectivity, Ltd. Zebra Technologies Corporation, Class A* Energy Equipment & Services - 1.3% Baker Hughes, Inc. Cameron International Corporation* CARBO Ceramics, Inc. Forum Energy Technologies, Inc.* Halliburton Company Helmerich & Payne, Inc. Nabors Industries, Ltd. Noble Corporation plc Patterson-UTI Energy, Inc. Pioneer Energy Services Corporation* RPC, Inc. Schlumberger, Ltd. Seadrill, Ltd. Superior Energy Services, Inc. Tidewater, Inc. Weatherford International plc* Financial Services - Diversified - 0.4% Berkshire Hathaway, Inc., Class B* IntercontinentalExchange Group, Inc. Moody's Corporation The NASDAQ OMX Group, Inc. Food & Staples Retailing - 1.3% Costco Wholesale Corporation CVS Caremark Corporation The Kroger Company Rite Aid Corporation* Sprouts Farmers Market, Inc.* United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 0.8% General Mills, Inc. The Hain Celestial Group, Inc.* Hormel Foods Corporation Inventure Foods, Inc.* Keurig Green Mountain, Inc. Mead Johnson Nutrition Company Pilgrim's Pride Corporation* Sanderson Farms, Inc. SunOpta, Inc.* Tyson Foods, Inc., Class A Unilever N.V. - NYS WhiteWave Foods Company, Class A* Gas Utilities - 0.1% UGI Corporation Health Care Equipment & Supplies - 2.1% Abbott Laboratories Align Technology, Inc.* Baxter International, Inc. Becton, Dickinson and Company Boston Scientific Corporation* C.R. Bard, Inc. CareFusion Corporation* Covidien plc Edwards Lifesciences Corporation* Endologix, Inc.* Hologic, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. ResMed, Inc. Smith & Nephew plc - SP-ADR The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corporation Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services - 2.5% Acadia Healthcare Company, Inc.* Aetna, Inc. AmerisourceBergen Corporation Brookdale Senior Living, Inc.* Cardinal Health, Inc. Centene Corporation* CorVel Corporation* DaVita HealthCare Partners, Inc.* Express Scripts Holding Company* HCA Holdings, Inc.* Health Net, Inc.* Henry Schein, Inc.* Humana, Inc. Laboratory Corporation of America Holdings* McKesson Corporation Patterson Companies, Inc. Tenet Healthcare Corporation* UnitedHealth Group, Inc. Universal Health Services, Inc., Class B VCA Antech, Inc.* WellCare Health Plans, Inc.* WellPoint, Inc. Health Care Technology - 0.5% athenahealth, Inc.* Cerner Corporation* MedAssets, Inc.* Medidata Solutions, Inc.* Hotels, Restaurants & Leisure - 5.8% Arcos Dorados Holdings, Inc., Class A Brinker International, Inc. Buffalo Wild Wings, Inc.* Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. DineEquity, Inc. Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Home Inns & Hotels Management, Inc. - ADR* Hyatt Hotels Corporation, Class A* InterContinental Hotels Group plc - ADR Jack in the Box, Inc. Jamba, Inc.* Las Vegas Sands Corporation Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation* McDonald's Corporation Melco Crown Entertainment, Ltd. - ADR MGM Resorts International* Panera Bread Company, Class A* Papa John's International, Inc. Royal Caribbean Cruises, Ltd. Sonic Corporation* Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Texas Roadhouse, Inc. Tuniu Corporation - SP-ADR* Wyndham Worldwide Corporation Wynn Resorts, Ltd. Yum! Brands, Inc. Household Durables - 1.0% D.R. Horton, Inc. Ethan Allen Interiors, Inc. Garmin, Ltd. GoPro, Inc., Class A* Harman International Industries, Inc. iRobot Corporation* Jarden Corporation* Leggett & Platt, Inc. Lennar Corporation Mohawk Industries, Inc.* The Ryland Group, Inc. Tempur Sealy International, Inc.* Toll Brothers, Inc.* Tupperware Brands Corporation Whirlpool Corporation Household Products - 0.4% Church & Dwight Company, Inc. The Clorox Company Colgate-Palmolive Company Energizer Holdings, Inc. Kimberly-Clark Corporation Independent Power and Renewable Electricity Producers - 0.1% Calpine Corporation* Dynegy, Inc.* Industrial Conglomerates - 0.7% 3M Company Carlisle Companies, Inc. Danaher Corporation General Electric Company Roper Industries, Inc. Siemens AG - SP-ADR Insurance - 2.3% Aflac, Inc. Allied World Assurance Company Holdings AG The Allstate Corporation American International Group, Inc. Aon plc CNO Financial Group, Inc. eHealth, Inc.* Everest Re Group, Ltd. First American Financial Corporation Genworth Financial, Inc.* The Hartford Financial Services Group, Inc. Lincoln National Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Platinum Underwriters Holdings, Ltd. Principal Financial Group, Inc. Protective Life Corporation Prudential Financial, Inc. Torchmark Corporation The Travelers Companies, Inc. Unum Group XL Group plc Internet & Catalog Retail - 4.3% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* E-Commerce China Dangdang, Inc., Class A - SP-ADR* Expedia, Inc. Groupon, Inc.* HomeAway, Inc.* JD.com, Inc. - ADR* Liberty Interactive Corporation, Class A* Liberty Ventures, Series A* Netflix, Inc.* Orbitz Worldwide, Inc.* The Priceline Group, Inc.* RetailMeNot, Inc.* Shutterfly, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services - 6.3% Akamai Technologies, Inc.* Angie's List, Inc.* AOL, Inc.* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd.* BroadVision, Inc.* Conversant, Inc.* Demandware, Inc.* eBay, Inc.* Equinix, Inc.* Facebook, Inc., Class A* Google, Inc., Class A* Google, Inc., Class C* IAC/InterActiveCorp LinkedIn Corporation, Class A* MercadoLibre, Inc. NetEase, Inc. - ADR OpenTable, Inc.* Pandora Media, Inc.* Qihoo 360 Technology Company, Ltd. - ADR* Rackspace Hosting, Inc.* SINA Corporation* Sohu.com, Inc.* SouFun Holdings, Ltd. - ADR Stamps.com, Inc.* Trulia, Inc.* Twitter, Inc.* VeriSign, Inc.* Vistaprint N.V.* Web.com Group, Inc.* WebMD Health Corporation* Yahoo!, Inc.* Yandex N.V.* Yelp, Inc.* Youku Tudou, Inc.* YY, Inc. - ADR* Zillow, Inc.* IT Services - 3.5% Acxiom Corporation* Alliance Data Systems Corporation* Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* Computer Sciences Corporation CSG Systems International, Inc. DST Systems, Inc. Euronet Worldwide, Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* FleetCor Technologies, Inc.* Gartner, Inc.* Global Payments, Inc. Infosys, Ltd. - SP-ADR Jack Henry & Associates, Inc. Mastercard, Inc., Class A Paychex, Inc. Sabre Corporation* Sapient Corporation* TeleTech Holdings, Inc.* Total System Services, Inc. Vantiv, Inc., Class A* VeriFone Systems, Inc.* Visa, Inc. Leisure Products - 0.1% Hasbro, Inc. Smith & Wesson Holding Corporation* Life Sciences Tools & Services - 1.4% Affymetrix, Inc.* Agilent Technologies, Inc. Illumina, Inc.* Mettler-Toledo International, Inc.* Parexel International Corporation* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Machinery - 3.2% Alamo Group, Inc. Barnes Group, Inc. Caterpillar, Inc. Columbus McKinnon Corporation Crane Company Cummins, Inc. Deere & Company Donaldson Company, Inc. Dover Corporation The ExOne Company* Hardinge, Inc. IDEX Corporation Illinois Tool Works, Inc. Ingersoll-Rand plc ITT Corporation Joy Global, Inc. Mueller Water Products, Inc., Class A Navistar International Corporation* PACCAR, Inc. Pall Corporation Parker Hannifin Corporation Pentair plc Rexnord Corporation* Snap-On, Inc. Stanley Black & Decker, Inc. Tennant Company Terex Corporation The Timken Company The Toro Company Trinity Industries, Inc. Valmont Industries, Inc. voxeljet AG - ADR* WABCO Holdings, Inc.* Wabtec Corporation Marine - 0.0% Kirby Corporation* Media - 2.7% CBS Corporation, Class B Non-Voting Charter Communications, Inc., Class A* DIRECTV* Discovery Communications, Inc., Class A* DISH Network Corporation, Class A* Gannett Company, Inc. Grupo Televisa S.A.B. - SP-ADR The Interpublic Group of Companies, Inc. Liberty Global plc, Class A* Liberty Global plc, Series C* Live Nation Entertainment, Inc.* Media General, Inc.* Morningstar, Inc. The New York Times Company, Class A Omnicom Group, Inc. Reed Elsevier N.V. - SP-ADR Scripps Networks Interactive, Inc., Class A Sinclair Broadcast Group, Inc., Class A Sirius XM Holdings, Inc.* Starz, Class A* Time Warner, Inc. Time, Inc.* Twenty-First Century Fox, Inc., Class B Viacom, Inc., Class B The Walt Disney Company Metals & Mining - 0.7% Alcoa, Inc. Allegheny Technologies, Inc. Barrick Gold Corporation Century Aluminum Company* Freeport-McMoRan Copper & Gold, Inc. Molycorp, Inc.* Newmont Mining Corporation NovaGold Resources, Inc.*^ Nucor Corporation Pan American Silver Corporation Randgold Resources, Ltd. - ADR Silver Wheaton Corporation Stillwater Mining Company* Taseko Mines, Ltd.* United States Steel Corporation U.S. Silica Holdings, Inc. Worthington Industries, Inc. Multiline Retail - 0.6% Big Lots, Inc.* Dillard's, Inc., Class A Dollar General Corporation* Dollar Tree, Inc.* Family Dollar Stores, Inc. Macy's, Inc. Nordstrom, Inc. Target Corporation Multi-Utilities - 0.1% Sempra Energy Vectren Corporation Wisconsin Energy Corporation Oil, Gas & Consumable Fuels - 2.8% Abraxas Petroleum Corporation* Anadarko Petroleum Corporation Apache Corporation BP plc - SP-ADR Canadian Natural Resources, Ltd. Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* Chesapeake Energy Corporation Cimarex Energy Company Clayton Williams Energy, Inc.* Clean Energy Fuels Corporation* Concho Resources, Inc.* ConocoPhillips CONSOL Energy, Inc. Continental Resources, Inc.* Devon Energy Corporation Diamondback Energy, Inc.* Encana Corporation Energen Corporation EOG Resources, Inc. EQT Corporation GasLog, Ltd Golar LNG, Ltd. Gulfport Energy Corporation* Hess Corporation Kodiak Oil & Gas Corporation* Marathon Oil Corporation Murphy Oil Corporation Newfield Exploration Company* Noble Energy, Inc. Oasis Petroleum, Inc.* Occidental Petroleum Corporation ONEOK, Inc. Petroleo Brasileiro S.A. - ADR Phillips 66 Pioneer Natural Resources Company Sanchez Energy Corporation* Stone Energy Corporation* Suncor Energy, Inc. TransGlobe Energy Corporation Valero Energy Corporation Vertex Energy, Inc.* Whiting Petroleum Corporation* The Williams Companies, Inc. Paper & Forest Products - 0.1% KapStone Paper and Packaging Corporation* Schweitzer-Mauduit International, Inc. Personal Products - 0.1% Herbalife, Ltd. Medifast, Inc.* Pharmaceuticals - 2.1% AbbVie, Inc. Actavis plc* Akorn, Inc.* AstraZeneca plc - SP-ADR AVANIR Pharmaceuticals, Inc., Class A* Bayer AG - SP-ADR Bristol-Myers Squibb Company Dr. Reddy's Laboratories, Ltd. - ADR Eli Lilly and Company GW Pharmaceuticals plc - ADR* Horizon Pharma, Inc.* Impax Laboratories, Inc.* Jazz Pharmaceuticals plc* Johnson & Johnson The Medicines Company* Merck & Company, Inc. Mylan, Inc.* Novartis AG - ADR Perrigo Company plc Pfizer, Inc. Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals, Ltd.* Sanofi - ADR Shire plc- ADR Teva Pharmaceutical Industries, Ltd. - SP-ADR VIVUS, Inc.* Professional Services - 0.8% 51job, Inc. - ADR* The Advisory Board Company* IHS, Inc., Class A* Manpowergroup, Inc. Nielsen N.V. On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company, Class A TrueBlue, Inc.* Verisk Analytics, Inc., Class A* VSE Corporation Real Estate Management & Development - 0.0% The St. Joe Company* Road & Rail - 1.9% ArcBest Corporation Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway, Ltd. CSX Corporation Genesee & Wyoming, Inc., Class A* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder System, Inc. Union Pacific Corporation Semiconductors & Semiconductor Equipment - 5.4% Advanced Micro Devices, Inc.* Ambarella, Inc.* Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc - SP-ADR ASML Holding N.V. - NYS Atmel Corporation* Avago Technologies, Ltd. Broadcom Corporation, Class A Canadian Solar, Inc.* Cascade Microtech, Inc.* ChipMOS TECHNOLOGIES (Bermuda), Ltd. Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corporation* Entegris, Inc.* First Solar, Inc.* Freescale Semiconductor, Ltd.* GT Advanced Technologies, Inc.* Himax Technologies, Inc. - ADR Integrated Device Technology, Inc.* Intel Corporation Intersil Corporation, Class A JinkoSolar Holding Company, Ltd. - ADR* KLA-Tencor Corporation Kulicke & Soffa Industries, Inc.* Lam Research Corporation Lattice Semiconductor Corporation* Linear Technology Corporation Marvell Technology Group, Ltd. Maxim Integrated Products, Inc. Micron Technology, Inc.* Monolithic Power Systems, Inc. NVIDIA Corporation NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corporation* PDF Solutions, Inc.* PMC-Sierra, Inc.* Rambus, Inc.* RF Micro Devices, Inc.* Skyworks Solutions, Inc. SunEdison, Inc.* SunPower Corporation* Synaptics, Inc.* Texas Instruments, Inc. Trina Solar, Ltd. - SP-ADR* TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.* Xcerra Corporation* Xilinx, Inc. Yingli Green Energy Holding Company, Ltd. - ADR* Software - 3.3% Adobe Systems, Inc.* Autodesk, Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies, Ltd.* Citrix Systems, Inc.* Concur Technologies, Inc.* Ebix, Inc. Electronic Arts, Inc.* FactSet Research Systems, Inc. Fair Isaac Corporation FireEye, Inc.* Fortinet, Inc.* Glu Mobile, Inc.* Informatica Corporation* Intuit, Inc. Manhattan Associates, Inc.* Mentor Graphics Corporation Microsoft Corporation NetScout Systems, Inc.* NetSuite, Inc.* Oracle Corporation Progress Software Corporation* PTC, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* SAP AG - SP-ADR Splunk, Inc.* Symantec Corporation Synopsys, Inc.* Tableau Software, Inc., Class A* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* Virnetx Holding Corporation* VMware, Inc., Class A* Workday, Inc., Class A* Zynga, Inc., Class A* Specialty Retail - 3.5% Abercrombie & Fitch Company, Class A Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* Barnes & Noble, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.* (b) – CarMax, Inc.* The Children's Place Retail Stores, Inc. Conn's, Inc.* Dick's Sporting Goods, Inc. DSW, Inc., Class A Five Below, Inc.* Foot Locker, Inc. Group 1 Automotive, Inc. Guess?, Inc. The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe's Companies, Inc. Lumber Liquidators Holdings, Inc.* Office Depot, Inc.* O'Reilly Automotive, Inc.* Outerwall, Inc.* Penske Automotive Group, Inc. PetSmart, Inc. Pier 1 Imports, Inc. Restoration Hardware Holdings, Inc.* Ross Stores, Inc. Sonic Automotive, Inc., Class A Tiffany & Company The TJX Companies, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals - 3.3% 3D Systems Corporation* Apple, Inc. BlackBerry, Ltd.* Diebold, Inc. Electronics for Imaging, Inc.* Hewlett-Packard Company SanDisk Corporation Seagate Technology plc Stratasys, Ltd.* Western Digital Corporation Telecommunication Services - Diversified - 0.3% 8x8, Inc.* tw telecom, Inc.* Windstream Holdings, Inc. Telecommunication Services - Wireless - 0.2% SBA Communications Corporation, Class A* VimpelCom, Ltd. - SP-ADR Textiles, Apparel & Luxury Goods - 2.2% Deckers Outdoor Corporation* Fossil Group, Inc.* Gildan Activewear, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc.* Kate Spade & Company* Lululemon Athletica, Inc.* Luxottica Group SpA - ADR Michael Kors Holdings, Ltd.* NIKE, Inc., Class B PVH Corporation Under Armour, Inc., Class A* VF Corporation Thrifts & Mortgage Finance - 0.0% Bank Mutual Corporation Radian Group, Inc. Tobacco - 0.1% Altria Group, Inc. Vector Group, Ltd. Trading Companies & Distributors - 0.6% Air Lease Corporation Fastenal Company GATX Corporation Titan Machinery, Inc.* United Rentals, Inc.* W.W. Grainger, Inc. Water Utilities - 0.0% California Water Service Group TOTAL COMMON STOCKS (cost $125,694,789) PUBLICLY TRADED PARTNERSHIPS - 0.4%(a) Auto Components - 0.1% Icahn Enterprises L.P. Capital Markets - 0.1% The Carlyle Group L.P. Lazard, Ltd., Class A Metals & Mining - 0.1% Hi-Crush Partners L.P. Oil, Gas & Consumable Fuels - 0.1% Enterprise Products Partners L.P. Summit Midstream Partners L.P. TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $561,956) REITS - 0.3%(a) Real Estate Investment Trusts - 0.3% CBRE Group, Inc., Class A* CubeSmart Extra Space Storage, Inc. Host Hotels & Resorts, Inc. OMEGA Healthcare Investors, Inc. Prologis, Inc. Sovran Self Storage, Inc. TOTAL REITS (cost $411,390) WARRANTS - 0.1%(a) Insurance - 0.1% American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* TOTAL WARRANTS (cost $47,259) TOTAL INVESTMENTS - 99.6% (cost $126,715,394) Cash and receivables, less liabilities - 0.4%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC) (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of June 30, 2014, the value of this security was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt ADS - American Depositary Share AG - German Corporation L.P. - Limited Partnership N.V. - Dutch Public Limited Liability Company NYS - New York Registered Shares plc - Public Limited Company S.A. - Sociedad Anonima S.A.B. - Sociedad Anonima Bursetil S.A.B. de C.V. - Sociedad Anonima Bursetil de Capital Variable SP-ADR - Sponsored American Depositary Receipt SpA - Italian Corporation The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2014, was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2014, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Publicly Traded Partnerships REITS Warrants Total Level 1 Level 2 – — Level 3 – Common Stocks —
